1
2
3
4
5
6                          UNITED STATES DISTRICT COURT
7                         SOUTHERN DISTRICT OF CALIFORNIA
8
9    CHARLES HOLMES,                                    Case No. 16cv2458-MMA (BLM)
10                                     Plaintiff,
                                                        ORDER SUA SPONTE GRANTING
11   v.                                                 EXTENSION OF TIME TO FILE
                                                        REPLY BRIEF;
12   ESTOCK, et al.,
13                                  Defendants.         VACATING MOTION HEARING
14
15
16         On November 4, 2019, the Court granted Plaintiff a second extension of time in
17   which to file his response in opposition to Defendants’ pending motion for summary
18   judgment. See Doc. No. 102. Upon due consideration, good cause appearing, the Court
19   GRANTS Defendants an extension of time in which to file a reply brief in support of
20   their pending motion. Accordingly, Defendants may file their reply brief on or before
21   November 13, 2019. Upon completion of the briefing, the Court will take the matter
22   under submission on the briefs, without oral argument, pursuant to Civil Local Rule
23   7.1.d.1. See Fed. R. Civ. P. 78(b). Accordingly, no appearances will be required, and the
24   hearing previously scheduled for November 18, 2019 is VACATED.
25         IT IS SO ORDERED.
26   DATE: November 5, 2019                _______________________________________
                                           HON. MICHAEL M. ANELLO
27
                                           United States District Judge
28

                                                    1
                                                                            16cv2458-MMA (BLM)
